          Case 2:05-mc-02025 Document 2033-5 Filed 12/13/20 Page 1 of 5




     Order of the Secretary of the Pennsylvania Department of Health
                Directing Limited-Time Targeted Mitigation
The 2019 novel coronavirus (COVID-19) is a contagious disease that is spreading rapidly from person to
person in the world, the United States, and this Commonwealth. COVID-19 can be transmitted from any
person who is infected, even if they have no symptoms. Additionally, exposure is possible by touching a
surface or object that has the virus on it and then touching one’s mouth, nose, or eyes. Symptoms of
COVID-19 may include fever or chills, cough, shortness of breath or difficulty breathing, fatigue, muscle
or body aches, headache, new loss of taste or smell, sore throat, congestion or runny nose, nausea or
vomiting, or diarrhea. Older adults and people who have serious chronic medical conditions are at a
higher risk for serious illness. Illness in children and young adults has become more common as the face
of the pandemic continues to change. After a brief respite in the summer months, case counts and the
number of hospitalizations have been rising throughout the Commonwealth, its surrounding states, and
the world. There have been 457,289 cases and 12,010 deaths in this Commonwealth caused by the still
present and ongoing pandemic.

Despite the efforts taken to date, the virus continues to spread, and taking action to prevent that spread
while continuing to allow for necessary resumption of economic and social activity requires the
Commonwealth to take steps to minimize the danger to Pennsylvanians as a result of participating in that
activity. In response to these concerns, on November 23, 2020, the Governor and I issued new Orders
intended to slow the spread of the disease. These Orders include the Governor of the Commonwealth of
Pennsylvania’s Order for Mitigation, Enforcement and Immunity Protections, my Order for Mitigation and
Enforcement, the Governor’s Order Directing Public School Entities in Counties with Substantial
Community Transmission to Attest to Health and Safety Protocols, and my Order of the same name. The
Governor and I also each issued a Limited-Time Stay At Home Limited-Time\ Advisory. These Orders and
Advisories were followed by an updated travel mitigation order issued by each of us on November 25,
2020. See Amended Order Of The Governor Of The Commonwealth Of Pennsylvania Directing Travel
Mitigation, as amended. I also issued an Updated Order Requiring Universal Face Coverings, dated
November 17, 2020. All of these new mitigation orders were issued because of the continuing increase
in the number of COVID-19 cases, the increase in hospitalizations that is beginning to make it difficult for
hospitals to provide care to persons who need it, increases in the number of cases in long-term care
facilities, and increases in deaths Commonwealth-wide. Despite these efforts, the case numbers and
number of deaths continue to rise, and the Commonwealth has seen record high case counts since the
end of November.

COVID-19 is a threat to the public’s health, for which the Secretary of Health may order general control
measures, including, but not limited to, closure, isolation, and quarantine. This authority is granted to the
Secretary of Health pursuant to Pennsylvania law. See section 5 of the Disease Prevention and Control
Law, 35 P.S. § 521.5; sections 2102(a) and 2106 of the Administrative Code of 1929, 71 P.S. §§ 532(a), and
536; and the Department of Health’s regulations at 28 Pa. Code §§ 27.60-27.68 (relating to disease control
measures; isolation; quarantine; movement of persons subject to isolation or quarantine; and release
from isolation and quarantine). Particularly, the Department of Health has the authority to take any
disease control measure appropriate to protect the public from the spread of infectious disease. See 35
P.S. § 521.5; 71 P.S. §§ 532(a), and 1403(a); 28 Pa. Code § 27.60.
                                                     1

                                                 Exhibit B
           Case 2:05-mc-02025 Document 2033-5 Filed 12/13/20 Page 2 of 5




Under circumstances where physical distancing, mask wearing and quarantine are the first line of defense
against the disease’s spread, and where large and small gatherings are spreading disease,1 the experiences
of the Commonwealth, and its and the country’s health experts and recommendations of the Centers for
Disease Control and Prevention (CDC) regarding travel and gatherings with persons not habitually
together lead me to issue this Order as further protection against the spread of disease.

Accordingly, on this day, December 10, 2020, to prevent and control the spread of disease, I hereby order:


1
         Christie Aschwanden, “How ‘Superspreading’ Events Drive Most COVID-19 Spread,” Scientific American,
https://www.scientificamerican.com/article/how-superspreading-events-drive-most-covid-19-spread1/ (June 23,
2020); Carl Zimmer, “One Meeting in Boston Seeded Tens of Thousands of Infections, Study Finds,” New York
Times, https://www.nytimes.com/2020/08/26/
health/covid-19-superspreaders-boston.html (Aug. 26, 2020); Jacqueline Howard, et al., “Covid-19 superspreading
event in Boston may have led to 20,000 cases, researcher says,” CNN,
https://www.cnn.com/2020/08/25/health/covid-19-superspreading-boston-study/index.html (Aug. 25, 2020);
Travis Anderson, “7 coronavirus-related deaths now connected to Maine wedding,” The Boston Globe,
https://www.bostonglobe.com/2020/09/15/nation/coronavirus-death-toll-linked-maine-wedding-grows-five/; Lea
Hamner, et al., “High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice—Skagit County, Washington,
March 2020,” CDC, https://www.cdc.gov/mmwr/volumes/
69/wr/mm6919e6.htm (May 15, 2020); “A Funeral is Thought to Have Sparked a COVID-19 Outbreak in Albany,
Ga. – and Led to Many More Funerals,” Washington Post, https://www.washingtonpost.com/
politics/a-funeral-sparked-a-covid-19-outbreak--and-led-to-many-more-funerals/2020/04/03/546fa0cc-74e6-
11ea-87da-77a8136c1a6d story.html (April 4, 2020); Laxminarayan, et al., Epidemiology and transmission
dynamics of COVID-19 in two Indian states,” Science,
https://science.sciencemag.org/content/early/2020/09/29/science.abd7672 (September 30, 2020). Fisher KA,
Tenforde MW, Feldstein LR, et al. Community and Close Contact Exposures Associated with COVID-19 Among
Symptomatic Adults ≥18 Years in 11 Outpatient Health Care Facilities — United States, July 2020. MMWR Morb
Mortal Wkly Rep 2020;69:1258–1264. DOI:
http://dx.doi.org/10.15585/mmwr.mm6936a5https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm;
Hutchins HJ, Wolff B, Leeb R, et al. COVID-19 Mitigation Behaviors by Age Group — United States, April–
June 2020. MMWR Morb Mortal Wkly Rep 2020;69:1584–1590. DOI:
http://dx.doi.org/10.15585/mmwr.mm6943e4; Kanu FA, Smith EE, Offutt-Powell T, et al. Declines in
SARS-CoV-2 Transmission, Hospitalizations, and Mortality After Implementation of Mitigation Measures
– Delaware, March-June 2020. MMWR Morb Mortal Wkly Rep 2020;69:1691-1694. DOI:
https://www.cdc.gov/mmwr/volumes/69/wr/mm6945e1.htm?s cid=mm6945e1 w.; Mahale P,
Rothfuss C, Bly S, et al. Multiple COVID-19 Outbreaks Linked to a Wedding Reception in Rural Maine –
August 7-September 14, 2020. MMWR Morb Mortal Wkly Rep 2020;69:1686-1690. DOI:
https://www.cdc.gov/mmwr/volumes/69/wr/mm6945a5.htm?s cid=mm6945a5 w; Honein MA,
Christie A, et al. Summary of Guidance for Public Health Strategies to Address High Levels of Community
Transmission of SARS-CoV-2 and Related Deaths, December 2020. MMWR Morb Mortal Wkly Early
Release December 4, 2020/69. DOI:
https://www.cdc.gov/mmwr/volumes/69/wr/mm6949e2.htm?s cid=mm6949e2 w.




                                                       2

                                                  Exhibit B
             Case 2:05-mc-02025 Document 2033-5 Filed 12/13/20 Page 3 of 5




Section 1:       Definitions

        “Extracurricular activities” means voluntary activities sponsored, approved or permitted by a
        school entity or local education agency or an organization sanctioned by the local education
        agency other than sports and athletics, and include, but are not limited to, preparation for and
        involvement in public performances, contests, demonstrations, displays, and club activities. For
        purposes of this Order, extracurricular activities include activities involving the physical presence
        of persons from the same state or from other states.

        “Gatherings and events” mean a temporary grouping of individuals for defined purposes, that
        takes place over a limited timeframe, such as hours or days. For example, events and gatherings
        include fairs, festivals, concerts, or shows and groupings that occur within larger, more permanent
        businesses, such as shows or performances within amusement parks, individual showings of
        movies on a single screen/auditorium within a multiplex, business meetings or conferences, or
        each party or reception within a multi-room venue. Classroom instruction by school entities is not
        a “gathering” or “event” for purposes of this Order. Nor is a meeting of electors, including any
        preparation, to perform the duties enjoined upon them by the Constitution and the laws of the
        Commonwealth and of the United States a “gathering” or “event” for purposes of this Order.

        “Interscholastic athletics” means all athletic contests, competitions, scrimmages, or practices
        conducted between or among school entities.

        “Intrascholastic athletics” means all athletic contests, competitions, scrimmages, or practices
        conducted within a school entity.

        “Intrastate and Interstate sports leagues or tournaments” means all organized athletic contests,
        competitions, scrimmages, or practices regardless of what they are called and shall include, but
        not be limited to, club, travel, recreational, intermural, and intramural sports, and includes
        physical presence of persons from the same state or other states.

        “School entity” means a public school, school district, charter school, cyber charter school, career
        and technology center, nonpublic school or private school in this Commonwealth that serves
        students that are typically in kindergarten through grade 12.


Section 2:     In-person Dining and Alcohol Sales

                 A.      All in-person indoor dining at businesses in the retail food services industry,
                         including, but not limited to, bars, restaurants, breweries, wineries, distilleries,
                         social clubs, and private catered events is prohibited.

                 B.      Outdoor dining, take-out food service and take-out alcohol sales are permitted
                         and may continue, subject to any limitations or restrictions imposed by
                         Pennsylvania law, or this or any other Order issued by me or by the Governor.



Section 3:       Indoor Gatherings and Events

                                                     3

                                                Exhibit B
             Case 2:05-mc-02025 Document 2033-5 Filed 12/13/20 Page 4 of 5




                 A.      Indoor gatherings and events of more than 10 persons are prohibited.

                 B.      Churches, synagogues, temples, mosques and other places of congregate worship
                         are specifically excluded from the limitations set forth above during religious
                         services. These institutions are strongly encouraged to enforce physical
                         distancing and other mitigation measures at their gatherings.

                         Conventions, retreats, and other gatherings that may be sponsored or held by
                         these religious entities that are not the actual worship service are required to
                         comply with this Order.


Section 4:       Outdoor Gatherings and Events

                 Outdoor gatherings and events of more than 50 persons are prohibited.



Section 5:       Capacity Limits for Businesses

                 All in-person businesses serving the public within a building or defined area may only
                 operate at up to 50% of the maximum capacity stated on the applicable certificate of
                 occupancy, except as limited by existing orders to a smaller capacity limit.



Section 6:       Gyms and Fitness Facilities

                 Indoor operations at gyms and fitness facilities are prohibited. Outdoor operations may
                 continue, but all participants must wear face coverings in accordance with my Updated
                 Order Requiring Universal Face Coverings, including any subsequent amendments, and
                 practice physical distancing requirements.


Section 7:       Entertainment Industry
                 All in-person businesses in the entertainment industry serving the public within a building
                 or indoor defined area, including, but not limited to, theaters, concert venues, museums,
                 movie theaters, arcades, casinos, bowling alleys, private clubs, and all other similar
                 entertainment, recreational or social facilities, are prohibited from operation.


Section 8:       Interscholastic Athletics, Intrascholastic Athletics, and Intrastate and Interstate Sports
                 Leagues and Tournaments

                 Interscholastic athletics, intrascholastic athletics, and intrastate and interstate sports
                 leagues and tournaments are suspended for all sports.



                                                     4

                                                  Exhibit B
             Case 2:05-mc-02025 Document 2033-5 Filed 12/13/20 Page 5 of 5




Section 9:       Professional and Collegiate Sports

                 Professional or collegiate sports activities may continue in accordance with guidance from
                 the CDC and the Department of Health, without regard for the limitations set forth in
                 sections 3 and 4 above; however, spectators may not attend such sports activities in
                 person.



Section 10:      In-Person Extracurricular Activities

                 In-person extracurricular activities are suspended. These extracurricular activities may be
                 held virtually.



Section 11:      Effect on Existing Orders

                 This Order suspends and supersedes any provisions of my prior Orders and Advisories that
                 are in conflict with its requirements, including Sections 3, 4, 5, 7 and 9 of my Order for
                 Mitigation and Enforcement, dated November 23, 2020, for the period of time this Order
                 is in effect. Those provisions shall resume effect in their entirety upon this Order’s
                 termination. All other provisions of the November 23, 2020 Orders remain in full effect.



Section 12:      Authority of Local Departments and Boards of Health

                 Local governments and authorities may issue rules or orders relating to disease
                 prevention and control, which do not conflict with and are no less strict than the
                 provisions of this Order.



Section 13:    Effective Date and Duration

                 This Order shall take effect at 12:01 a.m. on December 12, 2020, and shall remain in effect
                 until 8:00 a.m. on January 4, 2021.




                                                  ________________________________
                                                  Rachel Levine, MD
                                                  Secretary of Health




                                                        5

                                                 Exhibit B
